Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to U.S. Patent application 16911329, filed on 6/24/2020. This Application claims priority to European Patent Application EP19382553.6 filed June 28, 2019. This filing contained a preliminary amendment. The claims may be presented in this action without all markup, representing the amendments, in the interest of clarity.

	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1 and 17 are independent claims. The information disclosure statement filed on 6/24/2020 has been entered and considered by the examiner.

Drawings
	The drawings filed on 6/24/2020 have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 3, 6, 8, 9, 11-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-grant Publication 20140157098(Maresca) as disclosed by Applicant in the IDS mailed on 6/24/2020.

1. (Currently amended) A computer-implemented method for enabling data referencing using one or multiple data connections between one or multiple source spreadsheets and one or multiple destination spreadsheets, the method comprising: (See Maresca at [0014] where two users who intend to utilize a protocol to create links between two spreadsheets are described.)
receiving user input defining, a first spreadsheet to be a source spreadsheet, the first spreadsheet being associated with a user; (See Maresca at [0066] where a spreadsheet associated with a user is disclosed.)
receiving user input defining, a second spreadsheet to be a destination spreadsheet; (See Maresca at [0076] where a second spreadsheet is disclosed.)
receiving user input defining, a source for a data connection in the source spreadsheet; (See  Maresca at [0065]-[0071] a data connection is described.)
receiving user input defining,  a destination for the data connection in the destination spreadsheet, the data connection being from the source to the destination; (See Maresca at [0075]-[0079] where a destination data connection is described.)
 storing information defining the data connection, wherein the information is stored separate from the first spreadsheet and separate from the second spreadsheet, the information including the source and the destination; and (See Maresca at [0032]-[0034]. Discloses is a “a subsystem for the management of data persistency, based on a database management system, which maintains an up to date copy of the values of the cells/tables managed.” This subsystem is held to teach the limitation of the language as claimed.)
transferring data from the source to the destination through the data connection using the stored information defining the data connection.  (See Maresca at [0080]-[0082] where it is disclosed in detail how “[t]he creation of the link has as an effect the activation of a continuous process of alignment of the values of the cell/table D to the values of the cell/table S.”)

2. (Currently amended) Maresca discloses the limitations of Claim 1.
Maresca discloses a limitation wherein, the user input defining the source comprises user input defining the source as a single cell, a range of cells, a tab within the source spreadsheet, or all tabs in the source spreadsheet, and when the source in the source spreadsheet is the single cell or the ranges of cells in the source spreadsheet, then the destination in the destination spreadsheet is a single cell or a range of cells in the destination spreadsheet, and when the source in the source spreadsheet is the tab or all the tabs in the source spreadsheet, then, the destination spreadsheet is the destination. (See again the rejection of Claim 1. It is noted that the content of this claim comprises a two Markush groups, see MPEP §2117,  which is therefore taught by a single instance of any element appearing in the two groups. The example language in the rejection of Claim 1 is believed to represent the invention described in Claim 1 

3. (Currently amended) Maresca discloses the limitations of Claim 1.
Maresca discloses a limitation wherein the source spreadsheet and the destination spreadsheet are stored in an online storage.  (See Maresca at [0010] where it is stated that “[t]he present invention is concerned with a system that supports the interaction among spreadsheets over a network, for example a private network or the Internet.” This is held to teach the limitation of online storage.)

6. (Currently amended) The computer-implemented method of wherein the source spreadsheet is in a first spreadsheet file and the destination spreadsheet is in a second spreadsheet file, wherein the first spreadsheet file and the second spreadsheet file are different.  (See Maresca at Fig. 1 and [0024] where the sheets in question, which are taught to be file based in [0004] are depicted as separate and stored on different servers.)

8. (Currently amended) Maresca discloses the limitations of Claim 6.
Maresca discloses a limitation further comprising:
using credentials granted by a user to access a directory of the user in an online storage of the user; (See Maresca at [0069]. See Also Maresca at [0004] and [0005] granting/enabling access.)
locating and opening the first spreadsheet file; copying data from a range of cells, a cell, or a tab of the source in the source spreadsheet of the first spreadsheet file; storing the data in a temporary memory; locating the second spreadsheet file; and transferring the copied data into the range of cells, the cell, or the tab in the destination spreadsheet of the second spreadsheet file. (See Maresca at [0100]-[0103] where a copy operation for a group of values is disclosed).

9. (Currently amended) The computer-implemented method of further comprising automatically triggering transferring of the data in the data connection based on at least one of a) changes in a cell, a range of cells, or a tab in the source spreadsheet, or b)time. (See Maresca at [0074] where it is stated “[i]n the Automatic Update Modality the updates to the cell/table S are made available automatically and immediately.”)

11. (Currently amended) Maresca discloses the limitations of Claim 6.
Maresca discloses a limitation wherein the first spreadsheet file is [[of]] associated with a first user and the second spreadsheet file is associated with a second user wherein the first user and the second user are different. (See Maresca at [0004] the system is agnostic as to whether or not the users are different, meaning it may be the same or different users for various spreadsheet embodiments.)

12. (Currently amended) Maresca discloses the limitations of Claim 1.
Maresca discloses a limitation wherein the first spreadsheet and the second spreadsheet are maintained in a closed or an opened state while the first spreadsheet, the second spreadsheet, the source and the destination are being defined. (See Maresca at [0138] where a spreadsheet is implied to be in a closed state then opened. This is held to imply the limitations claimed above in conjunction with the rejection of Claim 1.)

13. (Currently amended) Maresca discloses the limitations of Claim 4.
Maresca discloses a limitation wherein the single spreadsheet file, is maintained in a closed or an opened state while the first spreadsheet, the second -5-Attorney Docket No.: 38670.2 (L0002)spreadsheet, the source and the destination are being defined. (See Maresca at [0138] where a spreadsheet is implied to be in a closed state then opened. This is held to imply the limitations claimed above in conjunction with the rejection of Claim 4.)

14. (Currently amended) Maresca discloses the limitations of Claim 1.
Maresca discloses a limitation wherein during the transferring of the data from the source to the destination through the data connection using the stored information defining the data connection, the source spreadsheet and the destination spreadsheet are kept closed or opened. (See Maresca at [0138] where a spreadsheet is implied to be in a closed state then opened. This is held to imply the limitations claimed above in conjunction with the rejection of Claim 1.)
 
15. (Currently amended) Maresca discloses the limitations of Claim 4.
Maresca discloses a limitation wherein during the transferring of the data from the source to the destination through the data connection using the stored information defining the data connection, the single spreadsheet file, is kept closed or opened. (This limitation is held to be inherent in the system of Maresca because these two states are the only possible states and therefore one of them must be true. See Maresca at [0138] where a spreadsheet is implied to be in a closed state then opened.)
 
16. (Currently amended) Maresca discloses the limitations of Claim 1.
Maresca discloses a limitation wherein the storing of the information defining the data connection, wherein the information is stored separate from the first spreadsheet and separate from the second spreadsheet, comprises storing the information in a separate file, optionally on a separate computing device. (See Maresca at [0019]-[0024] where it is stated that there are no constraints requiring that the connected sheet elements be on the same file management system. This suggests the claimed limitations.)

17. (Currently amended) A computer-readable medium containing computer executable instructions which, when executed by a processor of a computing device, cause the computing device to perform operations comprising: 
receiving user input defining a first spreadsheet to be a source spreadsheet, the first spreadsheet being associated with the user; (See Maresca at [0066] where a spreadsheet associated with a user is disclosed.)
receiving user input defining a second spreadsheet to be a destination spreadsheet; (See Maresca at [0076] where a second spreadsheet is disclosed.)
 receiving user input defining a source for a data connection in the source spreadsheet; (See  Maresca at [0065]-[0071] a data connection is described.)
receiving user input defining a destination for the data connection in the destination spreadsheet, the data connection being from the source to the destination; (See Maresca at [0075]-[0079] where a destination data connection is described.)
 -6-Attorney Docket No.: 38670.2 (L0002)storing information defining the data connection, wherein the information is stored separate from the first spreadsheet and separate from the second spreadsheet, the information including the source and the destination; and (See Maresca at [0032]-[0034]. Discloses is “a subsystem for the management of data persistency, based on a database management system, which maintains an up to date copy of the values of the cells/tables managed.” This subsystem is held to teach the limitation of the language as claimed.)
transferring data from the source to the destination through the data connection using the stored information defining the data connection.  (See Maresca at [0080]-[0082] where it is disclosed in detail how “[t]he creation of the link has as an effect the activation of a continuous process of alignment of the values of the cell/table D to the values of the cell/table S.”)

19. (New) Maresca discloses the limitations of Claim 6.
Maresca discloses a limitation wherein the first spreadsheet and the second spreadsheet are associated with a single user.  (See Maresca at [0004] the system is agnostic as to whether or not the users are different, meaning it may be the same or different users for various spreadsheet embodiments.)


20. (New) Maresca discloses the limitations of Claim 6.
Maresca discloses a limitation wherein the first spreadsheet file and the second spreadsheet file are maintained in a closed or an opened state while the first spreadsheet, the second spreadsheet, the source and the destination are being defined. (This limitation is held to be inherent in the system of Maresca because these two states are the only possible states and therefore one of them must be true. See Maresca at [0138] where a spreadsheet is implied to be in a closed state then opened.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7  are rejected under 35 U.S.C. 103 as being unpatentable over Maresca in view of U.S. Pre-grant Publication 20050015379 (Aureglia).
4. (Currently amended) The computer-implemented method of Claim 1 wherein the source spreadsheet and the destination spreadsheet are in a single spreadsheet file. (The examiner is holding this limitation to be taught by the concept of spreadsheet tabs which were well know at the time of invention as evidence by Aureglia at [0102]. See also Aureglia at [0007].)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Aureglia and Maresca. The 

5. (Currently amended) Maresca discloses the limitations of Claim 4.
Maresca discloses a limitation wherein the single spreadsheet file is defined by a single unique identifier.  (A unique identifier for files is held to be taught by the well know limitation of a file name. See Aureglia at [0374] where a filename is disclosed.)

7. (Currently amended) Maresca discloses the limitations of Claim 6.
Maresca discloses a limitation wherein the first spreadsheet file is defined by a first unique identifier and the second spreadsheet file is defined by a second unique identifier.  (A unique identifier for files is held to be taught by the well know limitation of a file name. See Aureglia at [0374] where a filename is disclosed.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Dupree and Maresca. The two are analogous to the Applicant’s invention in that both relate to tabular data storage structures. The motivation to use the method Dupree uses for visualizing database tables to show the data of the spreadsheets in Maresca  would have been effective content evaluation as taught by Dupree at [0006]. The elements of a spreadsheet are known to have analogs within the database paradigm by those of ordinary skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maresca in view of U.S. Pre-grant Publication 20090234889 (Dupree).

10. (Currently amended) Maresca discloses the limitations of claim 6, including spreadsheet items [across the first spreadsheet file, the second spreadsheet file, and one of range of cells, cell, and tab.], 
Maresca does not specifically disclose
after transferring the data from the source to the destination through the data connection using the stored information defining the data connection of performing the following comprising: 
automatically tracking from where [in the source spreadsheet] the data in the destination spreadsheet originated, and displaying a real-time map showing a route the data travelled 
Dupree discloses this limitation.(See Dupree at [0050] and Fig. 7. Disclosed is an entity relationship diagram that updates in real time as new data items come into a database.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Dupree and Maresca. The two are analogous to the Applicant’s invention in that both relate to tabular data storage structures. The motivation to use the method Dupree uses for visualizing database tables to show the data of the spreadsheets in Maresca  would have been effective content evaluation as taught by Dupree at [0006]. The elements of a spreadsheet are .

Claim 18  are rejected under 35 U.S.C. 103 as being unpatentable over Maresca in view of U.S. Patent 11,210,459 (Krishnaswamy)
18. (New) Maresca discloses the limitations of Claim 8.
Maresca does not specifically disclose a limitation further comprising: closing the first spreadsheet file before transferring the copied data. 
Krishnaswamy discloses this limitation. (The limitation above is held to be something that would have been obvious to one of ordinary skill in the art at the time of filing as evidenced by Krishnaswamy. See Krishnaswamy at Column 20 lines 9-35. Disclosed is a check-in/check-out procedure where files are closed for check in and open for check out. Such procedures were well known to those of ordinary skill in the art at the time of publication.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Dupree and Maresca. The two are analogous to the Applicant’s invention in that both relate to tabular data storage structures. The motivation to wait until a file was closed to propagate the changes would be that until the user closes the file, the user may choose to change the data further so delaying the update would be in the interest of propagating consistent and accurate data values.


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Remarks
Applicant provided in the IDS submitted 6/24/2020 documentation on the SHEETGO software as of March 25, 2019. While this predates the aforementioned European Patent filing date in the parent case, the publication date of these items does not qualify as prior art under 35. U.S.C. 102 because they are published by the same Applicant and not more than one year prior (See MPEP 2153.01). However, it is noted that no other documentation of the SHEETGO protocol as it was on sale on or before 6/28/2018 has been provided in the present application by Applicant. Applicant is reminded that 37 CFR 1.56 (c)(3) may require the provision of these materials, and these materials are otherwise necessary for compact and thorough patent prosecution.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20070233811-A1 10-2007 Rochelle; Jonathan
US-20200117636-A1 04-2020 Nag; Subhrojit
US-20150199328-A1 07-2015 Danziger; Joshua Ari
US-20050015379-A1 01-2005 Aureglia, Jean-Jacques
US-20150030151-A1 01-2015 BELLINI; Davide Guglielmo

US-20130111319-A1 05-2013 Lin; Amy
US-20120330995-A1 12-2012 Muenkel; Christian
US-20180203838-A1 07-2018 Hiatt; Dustin Lee
US-20200410161-A1 12-2020 Rault; Yannick
US-20130117648-A1 05-2013 BOUTIN; Samuel
US-20060224946-A1 10-2006 Barrett; Robert C.
US-8776009-B2 07-2014 Dayan; Aviram
US-9672200-B1 06-2017 Krappe; Kirk
US-6701485-B1 03-2004 Igra; Mark S.
US-10740550-B1 08-2020 Bosworth; Adam
US-6341292-B1 01-2002 Cho; Charles J.
US-5933831-A 08-1999 Jorgensen; Eric R.
US-9531795-B2 12-2016 Kluin; Robert A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
3/25/2022




						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175